— ae hws levin _ Docket « or Case Mo.

a ~ Featone Noi TORO a a

Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 1 of 29 PagelD 1

| yo 2 Petition Unde Hrbide £89, a

: “Ca, tate ates Lonstituboa. and 8 USC.
—8a54 For lait of clabess. Cocpus Oy R Rersan _

oe hn Stake. Gti co

“United Stabes Dishicd Gud Meals Dishrod dacksonvitle, FL. ee

 

 

ce Confined at. 3:20-cv- 1449-T- 3A MCR
New River loccech sued. Toahtahra VW
—_P.0.Box 909, Rauford EL 39083 _

_ doser oh huis lwin WS Phorids. Dep pt. of Coct., Sec.
. Piiboer ond Dre Mesa Mak S20 ch, State of
- . __Flonite, Respenrduntess -

 

 

 

see a ee ee

_ Of = Ebon -@ .
_ eee re

fF z @Kame tied leather af om court Het entered. ed Bd spon. a
Ge mee. claedlens ings _. re

“The Fourth duditigl Gireud, Gurt so aed fe was
~ Cowal Florida, 76347. Veto Mies, Fala Els ae
20097 “

sat

~
a

—_ ) Case No. ROIBCEONSE

boii’ ee heate ,

Wik Oe
ed Seyi: :

~ om

BBL Date of judgonerd oe li hil 9,015 Fae

~wbs Date of [Sentencing duly 9 ‘Jose.

OD

tyne

Ai Gamoced of He State. of. Flocide. sti oe
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 2 of 29 PagelD 2

A 3, bensth of Senter: 14 years mn Florida Dep't of Cocr.,
follewed bye ro Years proton.

A 4.In is case pebttoner was Convitted on more Chan ork
count for more Zhan one Crime, Yes

K 5. Criows Convict and swnfonad ace ns Kihus'

Count One - Lewd amd lascivious Butlery, 5.800.090 Ved,
Fla. StL. (2013), Ad}. Guilty, @y5 pats;

(Count Two~Ldinfrcl as Count One Same Kdjudialian,
GyrS. prison Consecutive Count ond;

Count Tren Ldenhied as Counts adsee - byrs Cyrasecudeve |
: Lo Com Two

Count four -Ldunfrel as zbove- boycs Carsecufine bo

- (ait They

Count Five -Ldentied as xbove- byrs Consecutive fo
louwnt Four ; -

Count Six ~ Lidl a5 above -byss Corsecutive ie Count fis’

Count Seven- Splittshion Via Eamputer, 5.847,.0135 26), Fla.
Stat, (2013), Ad3. Gualty 4 yeacs Pate,
lsuisecutive bo Cowl Six}

lsunt bist Travel Po nut ter Sodiutaber 5.847. 013500),
Fla.Steb. (013), AdG., Guilty 4 years prison,
-~9 Csnsecudiv fo Lowmrt Severn,
Probate. From Ook Pron wuncemtens # plofSure whit Count hes peobiliies
Gerrerel Proorbisn Son free (a)
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 3 of 29 PagelD 3

5 FG.) What cons. your-plen— ee

Be we ee ee

ow .. . Petifionn pled open be toutl- Ayally, @ oe
_ Mota plex. bagi, pod to touc€.- ee

0) same as. 6.00) on all towns. a

©) Trial by, dudye only. a ce

 

; Tt 7. Th om. teshhy, ad pecbrel facing trial, oc past Sral hey? - oe
Ce ce tne vet ve nana

ow g. Yes Appesled - fom dg. of tonmelion ee ee ee oe

— _@ 9S. Direct Apperl- a. rn — ae 7 a

 

ae _@) District Gud of é Apert - Fics€ Dishet- State of | Honda. _

0B) Case No.! IDIb- 08H CB
—  @® Resalé! + Pec Carian, Affirmed - “No oy opinion: _.

 

 

 

. A) Date of sult! July: 2b, 201 ~ PCA “issued: NMandsfe- Has. dl dle a
— @OCitaten fe case: hevia v. Stute, ISS». 3d 375( cle: iste yoib) oe

- A) 2 Only one Ground COA ee
_ Nhe Feinl. tout. “ecced jindon Ke App pallens. | ee
Mobo te_withders pler be Joe Ais. plessis ee

_ —dawluntacy, ashe enfturd He plea tently. ee
. " nistale.” OC. MUSA PPM MSH

_@). D Didat sak. eek. Auche revit) fon Pile ih buch

whee “Sime Fawkes 5, Fi Fopleie a

BY
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 4 of 29 PagelD 4

A 10, Yes, Peifoner filed a mulb pode of other peb hens, mppltahins,
td mohins Cencorning this judgment of taviching in Phe

Shite taucfs.
(p17 v73 ;
* th, ca) Foucth Judedal Craik, Masson County, Plone
(2) Case No... JO13CF0958

(3) Dede, of filing ‘ Jan. Ht, Or
(4) M fin fo Eccec/ iMegeh Sern hack pos Momiebon 3.2 00¢a)
GS) Grounds Raised :

Gj) Counts One and Two violate Prohibihen against
Dindole Jeopardy -Ldental intl respects '
(33) Guals Three and Four -vrolake prohioter. against
Dsrbole Jeopards -Ldinted jn ol respeclt ;
(iit) Counts Five Gand Sik. -vivlede. prohubvhen agnunst
Dsuble Jeopardy -Ldevbeal in llyespects

Citing Manele v. Stole, 8150.34 5600s. 3d Dtn 20.3)

(6) No, Did rof receive dow heacivy on this mohon
Q” Result’ Summar: Deniel-ao opinnee7 |
(3) Dike of sult ' Jam: li,o0 7 ~ denied SOL day é was: doc hshed

(b) Secone ‘fen, ted, :
C1) Fourth Judinal Creu, Nasran County, Flodda
Case Ho.: ANISCEOISE
(3) Dates of filings : Began plins on Mas 10,9017, dockeltd on
<Jume Ad, 2017, with mulhrofe Supplomouts,
Aimendorsats turd Addurdums-ARdvett
Pheu Ockber 5, 9007- docheted Oclber 3,

F017,
(4) Mebon To Vacate. And Set Aside Based on a Claim .
uady Cule 3.850, FloecoA CULES oF Comat
Pry wdure ( 5
4
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 5 of 29 PagelID 5

yO) Grounds Raised wpaa trel filings, Addundunat, Arrdhdmsbss.

ee Whether defense Courrsel wus inet tectier ter advising ce
Co De tendan t Hut his evaly.0ppbheea crest pad sanilty, ce ee
Hak ones based Fron the defense tounsd'S misinfrmlian
ow tn States DNA evidinw fren FOLEDWA expertand
co bab results, Prat it property advised and impromed,
 . .puractnoding Brat Detendint's LMA westetonty 0
Upeladed Yom the sel ss Sanngples uhine He

_ __ offenses arere allesed\> have occured, bul that: ee
het eS. Mot a siashe DNA, wadth ja amu of
Stones he He Detendiunts LNA, toccolosceding
Be ee ee De ten dant S Asehonr efiadeatirel, Ceiling a Og
on  aMleprivatenn of Deberdaats. rbd to hril (dacksted 6lafrd

 

 
  

ot, | _..
|. Ga Dsus Two! Amindmont- te. Addindunr -dockhd Tri]2n
oe __Whather detense Cownsel Chaishrter. Hane llayton ee
ne us Jaethechve for fishnet having deterdink 0
on Ovabualld Fc cemape teracy POO br tra br of guilty.
plea fr touct and Secxad foc Concaling,csithheldim 0.
oo Atha fouling, Ae preset b the coystt fhe hadurgS of... we
co ee Beene piycheloyysts all tong watered Shag 0b oo co
__. Detendin tS. Cou f prraddines Pht choosed Mehndut ==

_..... Gif) sue Thee Second Addandunr ~dackded 101nf907)
oe ee Whebber rial cownsel was ineltechve focal mawiry,. we
oe ee the touct fe umduct » Competeny hearing befre. ee
Counsel hed rerenalle grands to goeshon fre
a J ee Detendaal'S:Gompotenc psa defense Counsel regoest Ac ne

oo  Seweeks Ze have defen mat eendashl ok Phe comelai of pls hearing,

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 6 of 29 PagelD 6

bre Lue Fours hid! Addanduan - Dotkebed an, Lofifyyy
Cheha Cound and. 8 -wio/dte_b able leap sdy |

Citing Alomde Sttults_s. 847 OBS CMe ee
ae — Chn “Site Shelly, 176 503d 914 (Als. oo \ oo
a Devil deopac Clause. US. Cosh esol So

 

  

 

 

 

oo ~_ G)No Dred nots Fe iVaie heacia oh. any £ “evidinct Oc. _
ne day baacing of deny Kind Chest (GhueS.— co

oo - 6 Pell Summa, Dorwd wo _.
(8) Date tlt hed: Nevenbac oo
_ _. Othicd pebhe ee
ee ()Foucth Judiicd Cita Nisin. “tack, Flaca, ae
oo CAE Me, D01B6F O9SR- a ce
Se ma) Dets of fin ing $; 1 Beginning of flings. dechddd oo denndl, oR
with muathok Anvadinutcand Su plement’ oe
ted and dochated on Fed5, Dl, fs, Wo.
et od and.Sep. 9, 2019, led pacelled oe
Oe eee ui th aperall of Bt 8 350 demi wi ocdey~ _
~@) Posdrommrbion. 3.850 motion on Neuily Diane _--—

__ Evidernd,
BY >) Grounds tied ‘Nil Diseoveced Lurdine of
oe Lo. © Pesta Deieg excluded froma QV
ee SEvidopee oi til oe fomikhs
Oe Sample Ac Vabhs ae
. a ef ateRe ae oe

i - Piolesy Supenatec enn DNA Analysis
Oo Kew BS covered tvidene Bub =
ec te aegis mal lat a -e
- Ad BOS conpetent CO oe
ae ~ Coil Titans. ee

Pt
{

 

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 7 of 29 PagelD 7

\~ _ CON, Peb boner. did Mb rece. Boy. {arns a cohals. Been
J Brus Mohr. ne _ ee

_ OD: Result:  Lilegally Ghnied cab Le fist 2280 moter
meee ke WOE ep ypeedi in LApp. tik, Cose No. (DIS - 3579 _
i frat duadiiad Creu Steted Putiber- nove oe
i ~efteed Flag S,9019-dan: wh oreo of Hat38M

en | ens Attaclly Vibidedid bo First OCA oS.

nap ) IDI9-3578 dade 1/15 19019), Lewselowh
. b / bab brente ass. cefttnabs, ZAC chimes 66. -
_ Musly Desworered bvrdure (B22 Apeindiy ANY “ys als sm 133: 37)

    

aT a

_@® Dake of Rasult: Octet Ul 2019 Read sith th Gerk-bcad) 7

 

 

“Dlnse ne: 1019-3578. on
Qu Date of Giliae $ Surauacg_2,2020 fled, docheked Januar ry ©, b& 3020_ Oe
(4) Mobon undic Flocrdc Mules of A pellod. Produce 9. 300. ee

_ —— Meborn To ‘Creel linn hit Zerjushee Clerc, Phaser, aul!

aa Furdumurttl Ecrocs -PacktDadEe

- @) Grounds. Raised : a

GD Pak E -T3sue One’ ee
The Gest Six. Coumts of B20. 090) and a BS

_ mulled Me. double jo “apne saildhinnt oh. her _

fae -mualbyle p vanishes

Gi) iutl LitutJw0 | a

“the Last Pus Qunth oh BY.OBS2Oad

ee _ B47, 13S and Heviolebon of double. i

ee jerady. only faces ot charging dousertet

. yy, Count 7 Subsumedin Gut mallet

 Qunishanont Reson of offese) oc

wudt por Same offenses i

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 8 of 29 PagelD 8

(911) Pac€DE-Lssuns.
Lssur One! Terk Court da prived pe Mona nis
bt bc had Airs dlasine po
Withdems his plea of lty pONC
0. fe Senha vee pelt
Lopue Two! Tod Court deprived pe hhevrer- to
. ChLedve aisle bu (a) dyry hing
httcing on bits pros matin be
with drs ples “presen bored “sud Gouge”
Standard, Pla, kt. Grn, P3170(P), anrdl
lb) donyin 5 Din a Ne bors herr ‘ah. rch
Cvin Ke TU cccwrl ndecak A> ry
lout Crem bors, thik Ul breil al
Mohn wer Summarily ‘clerred. ba thd
Court dad Sad bict Oeeartoridind rel
Ceungs hb proved - thyrsug h OY hel strges
fren p sink of fics Fp bets fot Hruoft'sr-7
ht Wena lan wf ts aod theses h hi ‘f
Serr tonolns, u. SCA.S, 6 14 (Coorst-anted»
Flak Leia, ?. 3, 0c) ,

(6) No, did tof reaive fry hearing whabwoerty ws thse itrues of
ZArs Moho, |

(7) Resulf: A sep acide, cage As cperred i in the Fist Distant
loach ot Appucl Case Number 1DFO- 83497 anil
Vettes wes Diceckedl bo file Frade frrtiiyon
hor Lot of Hahens Corpus in. Niles Case iF he
wrtarted Gb tssuss pdlreaed, (SaA., 19-25)

@) Dit of rulf: Jowruacy ad, ian . |

(3)
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 9 of 29 PagelD 9

 

» Date! uct of Agee Anlst s Stee of Flood Co

_ QCase Ki! fDg0- 0347
(3) Dale of filing: Febraacy Al Dro".
_ 1) Amended PL

T0r) Pl (it of Habeas lacpas- Moriberl Tajushee ve

_ ae Grounds Raisedi
_ GLssut ONE! Same 25- above in Sechon II cae

Gi Lian Two i Same as above inSechon Ml. (A(IGi)

—_ GidLsgues Three gd Four: Same as above in Sechor an
MAMAS G73) Oe

_— . OWN did not A eatin any heacing Whalgoever on dei issuas ee

won HABE Rs ae

— @. Resale Despite the, ak Dskict ic He Crug Pot
_ Panel the 3, 300. mohe into ahabeap 0

‘be ed of Halen

an dew. __ wocpus.case it_Dismissed Ge Pobtibins

Corpus~ Orne)

~ facteichetn _catin ns with, ore Ung to. oe en
IPS 0.2d 1336 (Fla. 200)

CB) Dati of Kesull: Wa LN, 2920, eth. Ch Cla rbrtathine denied ae
Co . om July. WDj20FO.

A Sigh pebibon zppliahing saphen ! a
(1) Supreme Couct-Stak of Placid And. Fasten _

 

ACs No. 509 0- oe sce ee

__ BDatrof Flin 728,20
D Dloushhbimal hee
- Actidle $9 ch, US boost Ac

 

_ of Oxale Joo

20 Mo

raf ble? of Habees Corpus, oc

hele, $13, Fla Const.

based con Lllzed sourfont, llagpd De fenton -Valehion =
in! Face sed Pebrtal Gor Florida

- Gout. fh. ech Odeetl ete toni tooifck Dra. oo

oo

ee OL
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 10 of 29 PagelD 10

_ (Grounds Raised | Sar 5020-32-71 tekbondled p.30-3T
__. febfion Summ p45. 3d-3 7) .
Q) Lssue One: Counts_One and Tw. o_iduikul,. SAL. conduct —_ _

* ulyh pacdaats fritnaheyel tacked.
__ offense =e disknchen -Vielshon of dinble oe

Coe oe ; a Ate -ille convicted, Sex Povend sored _

 

“ \ 5 Sie ed! Cures Saati; — OC
- 71, Sun Two: Some af Hibs. ne onk Ye gacding Conds ee
Dread Prats.

_ Citi) Fearn hese Same as iSfut One ded Twa online.

Counll Fire avd Six Sa “Wal a5, cid epi hist an
a) Lssve fi foac: DT romaine Countf: of Sef 61 (STURS

Teed Teg ab vil asthe

ee 7 idl Canvachiy ) Stantnal — 7
wet | ge pg fee ee
a of. a factsheet Aca vaceks

is ded ” of fh. _
ee boo. _. Sirk. CLAS peostrbed Csnduct
. — ee A ocel achin’ we
@ Assua Five: Coun Pit Subtonad in Csunst- Eig ua.
oe _ pls vivleded eopardy pusivh |
oo Te il be < Sand. vlged a .
_ Be pnd poostiated offevsh. illegs a

Canunchn 1

oe Seindtertas aad dA riing hand Rulaphe _.

- _ Ames for Sank. condi.
_ ~ wi) Dssur Six! Thore was never

 

. ans. raed pln Dag pnw oo
oe oe the shite: Pruble ges capardy if FPP AL . Tn ee
tte fu of te in dicfones t/eatbrncin vr a
oo Serttenee Sudgmont; and Aercis abilately =
ee ee, C8 Spear rE. oc exprested cupiver t She deable ee

4e@ Vrllens .
oo ~ ai) Tsun Seven! beh wer caived Bese cleens in thes
ee  Pehbon in eveost of Bhim and all Qover-_ ce

ey 7 oN hug bere slenL in f in the Stthe, of Flonda.

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 11 of 29 PagelD 11

_ (viii) Essue. rue Cag Puition’s illegal: Bet aired ia. gusts
“Weet brought fs Ca) APD, (Conflict

Counsel (CASA, C4) AAG (AG,

ee _ Ch Suprena.  Osaié, of Flada a
ee with G): Covecnac. Ac the slg
—_ Alocida. all of, whic. urrdlie fhe

 

Ord far Seven Teach al have ftruled or.

 

coe enn __robased & awddeest. ae Comect. Phe.
- Mest. Aes vue dagen BES, and Pebhoa —
coe ee ee wn Prigeted vim. Phare. Supreme Court
ee aed Governor tired”. Con frou. He. Seat

 

A nh ~— +e

 

¢ in lssus Hn ne! Goh. é Stoke Atbtray fol fed a a -
_Cecocds inchader 'y Mpc IE IS lea

 

 

 

 

 

_ Aten aL cocd ood ge oc Ft ng. ALD ooo
on CPE Stace shack whore SheiKaes and
- 7 : Signed Wr. eviheut., at well as —
ee ee COLE. fhaedy wk Hk
well «5,713 Sample. Lich raat, he
ow pba ONA,C oatavg RiwhtASA _.
a Kase addeest Be Cont vith Bet fos es
hed 1 per cei btrtuldietin
oe _ CFC. Searesheel,, Noc dll ba brave
_ we pas.crecacd- 4 des ee. hin, sf ee
oF dar 5-715, FlaSha-(G0I3)
ee oe . ou also P9207 of til Cope 9.5000 -1387
ete ee ene heen. be _ —

es Gir _ Bn

ne bompetint gucisdichen of WS. a -

— a _ rrsslbyle judges. (2. Grund court, a
oe - @amulhole. panels of fades Mf. DCA, ard, ee
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 12 of 29 PagelD 12

G)No did not recive may Hearing whakto eve Oh any of
the Sues casted ir Wir Case d ws

CD) Result! Despife pe. Conshteborf Legh Dethe,
ao Chews hesed srr Dbl Sete diet
Comvichent ae StrrPevees Phat Con nove
be tmeoc pooeducr barrel Phe
tihindt Pk (E chrehlen LAGS ullgrneat
a Savona as pre “ou barre’
and. ts fre anton hak pAb Yee Uap
Ke dhargrttern pe bhbon'ans dsritied
Wilhet prejuducl. No Kabtarng wil/ be
7 bn Lerfuned,
GB) Date. of Result Wedresdasy, Ocdoboe AI, 7020

¢ gy Deven ior, Apflicghton, motiov:
OXG) Supreme lousr€ Stale of Florida:
Gi) Unied Stales Drstrict Courl - Middle District Flocida:
Gis) Unite Sols Gored of Papal-Clevenr th
Chi) United Strus Couct of A -Cleventh Cut;
WM Uniked Strides Supreme ee |
QVGA) Case No. 86.40 - 1603
(ri)Case No,. 3:90-Cv- OD4O-M Mu ~PDB; 33a0-Cv- 0137 7-mmy-Ter
(711) Transfeveed Lo Dishict Court of Uns ted Shtis
(WW) TBO
(3) Date of filin §Ogobe,- 9 , 2020} Po All four Coutts
(4) EMERGENCY Assittwne: Actin + Deprivation of
| Gagttahorl Gals by ALL Horide Couuts wsith
‘Compete t susisdichen Liberty La terest ah Strke-
Efe CisPtt Dultis and Kelthse of Porisn be’
Tega lly detrinedl by FL 000 via Llligel Coo

Cowvichin Sen fret arf admin AGL § Sel. .US Langh

 
 
   
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 13 of 29 PagelD 13

pe (5) Grounds Raised: Same _Losues Phat were hised ia

_ —hssur Land LV of Seeonl pebber;
Neb! ATL raised Same Issues as AC Ties in fick.
oe »- paunat te. _. pebbwr Same Issut as TieLia oo.
ee _ Paes v Ren. vied pebhea Some Espuns ash
ce AUS SIUITD _ Tass in Fouth pebbier Px€L: _
ow  . Aibeatly toattaud. Same Essuss.as Lge Londiin.
pte 82 drum ) Lith pebton; j And Some Tiiuas as AU
ce Trae Phy. Sith pebhm._ ee

 

oe (ONe, did pot_cewwe_an4 learn. Gusher
ae oi isd ot Zhan tases

see ee ee ce ee ee ee he

eats
 CAVEL SC! Case SCQO~ Lod opened __ _

Jam ee

 

oo. —_GQDUS.D.C.. Dismissed witht pee i dich fle USO
oe ee ee oe SOOTY Dicroked Cluck O nludh foo Po

US C, syns Ailing, focm rec'd Nov. 3020 oe

— GYUS.GALL. Cansferred to Othiet Guck

fe be Ecetid aS ve. USL FIISY _.

_ . Petibes for Cert of Helens. Sopa. _

 AeehtatinnL Dec. ee MFO es

--t ra 88 9, a oo
Case 3:20-cv-01442-TJC-MCR Document 1 Filed 12/23/20 Page 14 of 29 PagelD 14

_........(® Date of Results:
A) FL SC

 

 

 

 

 

 

oo DUS. DL Novembey 39090
ee GH)US LA Decom bn 3, 2070 oe. _
- IOUS S.A eee _- ‘ —_——— _ _
CN Eighth nmobm

i) an D A ACEI ns ee oe
— (I Distart Court of ‘Appenl - Fiest District - State of Florda
2 CA Case My. AO 339M
-... (B)Drte of Filing’ Novembec 19,9020
_ (4) PB ehidin. Foc Writ of Hobews boc furs. based or ZAC Aopellehe Doe ee
Counsel -Cassisted b 4 prrubs appellate, Cowpel A. icone

. bj unt - Osuble { tofasa wasn? reise as Cegussded an opptel
6 Gt een PE

ok ASR Ore a
ow... Despite appellant's discussion abut CAS ag
— .  Deuble peopardy appalled. counsel errontouth
agri cppellent td he el ea a |
Me jeopneda 10 opted So rpphanls
. corse med Ac oe speed Apelleb .
+ pet bene in filing Habeers Cocpas si PAR
--. Movable 7 voferdy : wands. Erveffeche
7 SSS fone ‘of he pelle Cosmacel a frehing
— hy cme db fe jeopardy an appre l. |

2 Ga es

| (WD Rsutti... ;
4). — _

 
- pe (@)Date of Reset

“WDilyscappel & da highud stale coud having
Scabies hy hor Pen om po iin

Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 15 of 29 PagelD 15

a ~~ 6p pocmebnat

—WFat abil La at. wes Pec Cuciten Affitmed with no.

 

<a Spina, IDI - 0350 on n 5/3/07

 

~ Cina a Yes All Lssuss Affirmed stept part of
oe Issue I, Reversed and Renaud fos. bal
oo oat: 1, athedh. eeocds oc hold evidtr rng

oe Aenirey_on_s only p act of Est us I; “Yps}oag oe

evi Sah, 3k 5039390 S*DEA DONS;

fe Case Mo 1DIT-SIO9) Denied geno fbr Back on om .
| Remon er 8/5]. 3019 Appel Pec Cutie...
ee Affirmed on 3117) 2020, ceh.-Clacrbeatkion

a  . duritd 22 _hyf2frsr0 = Case Mos ND\9- 3578.
(Per Curitnn Ffiemed oh. S1r7)a020)

a Citdptn No, Could. not appre) becoute.qudgm eb a

ce _ Cowtr. Court wes. evtLeutd wi thank. “gate Holecheae..

ee | Ceguesh, for. contyorar. (RSs tunder opel
BY Aumbor Hi osesor opp l (19-3577

Ret Distal Gnu of Mtl te coins Be
_ Orde» ill¢ ea tered wifpaelg ‘ervtdecANat, oe

Fist Oshick Couch of 4 speed eepeatelly a
_ tynaced Pas. (epuesl tnd vowld oly Bese...
Co Tek Hk Ba Nhe of appeal vse
Mihi Geborse: ‘reguested orn 19/24) 9.015, ignored.
; Clarion bled o_o cele o00 fled, Ghorert

_ ippmad again Len 1019 - 3578 poet af lopeyfaois, °°
Moen 12)13] 9019. Coofioueny Ton Cethonrt ee.

— Levin wv State, 22a 503d 819 (ele. 4 OCIA 2017) oe

th tb 50. Harlever; pubbine olid file. aly oo
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 16 of 29 PagelD 16

(4) Fourth pebtor,N because twas fled 27 Poa Appellsse
Court cerrder Case Nd.‘ 1019-3578 and
Phen Corrverted rato Pet tim hr Wat of
Heheens Corpus whtue Rey Case wins C/teleel
Cate No.! 1070-034 7- On grhed gu stds thin
thar aff tanverbed Be apehted. Gur F
oo Phun Osmisted € Ses Coe Nr.: 1D20- 0347
(SF, pebiben ! No, because jin Be Shite of Phraiks iyo
Connol tle A He Suframe Conf of Fanta
Wwithu aq prior
(Snr pebhen ‘No, becouse ib wns the! in He Shbe of
Alanide’s hishest St rene Cra
(7) Severdbrpebber' No, Some 65 Sixth pattionr and fled
in ellen Cousts whe feduel Cau stl of
USCA, Ererfrned fr USDOL ubicel
Miimisyed witht fre jadia K hile FISH

kes pebibor' No, brtaust fled in sppelladi, Court

(ib)
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 17 of 29 PagelD 17

LL. A Pec Hs. p hore, Stale PvE: ground. on_whichr yeucleinr
re thik yy pate ving Aeld tv. ve of the Coated, Be
Ce Paws, oc treshes_of Phe Uniled Spells. Fe tia addres

ae Pugs t wenn hawe.s700h. Pitan. fauc grounds. Sfele tha

ce Pach Suppettey bach ground. Flay leged regents. a

oe . o td ‘be. sabonVed tr asopnodt Wen (ovis

 

 CHUTLON: Te procad in the Padersd tortl por res
ae OCderecily fect eshoustluse up) guac pvadleble Sted Te
. Conch comedtton_bach grewad. aawhich yore Ceguese. ae
ow  . .athine buy fhe fedarcl tutte. Mego,, ther fal bsek oe

pith akl the geownds ba ths pele bras yrra reat, ba. oe

 

 

   

 

— Geownd One All respoasble partes. tusntler he
een ee _Jueli AR 4 Boraact?of the Seti Government, es eee cane ee
ce en SAAR Mead the Ecol cout, fihul. to Bmaly observe.
cnt a Comaprertracy aad. protect Lis.cighk Arnot hefid
0c ten xickl while tatere ptt Po shed Borh
_ wirg_f lan of FS deur. POaSS 1754 Fe_o.
Ct Ca frpelg to meth ibe Maled fed Y Corrs Cviclihorr S614 US. Conshawrend)
oe A) Supporting fret: Se Peta tgs £ fot Setere ee
ne ee eset teats ene A Comp eleraag Greormdes, FAS ce
Oo eta tyh prt frie Gk of Cm
wt bord tafed frts on PAS Grund
nd See A ppsnrdhiyof Mlorrs reached 0000.
- eee ee dedi A. Memorandum of (os ee tee
anid GAKS 011, Gunpeteereg B Std Tred
vo — Apiecdin ES Otc pesT lof concur ed heb 3) a

 

   

 

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 18 of 29 PagelD 18

C) Direct epee! of Ground Onk | | .
(D No, did not raike on dire |
(2) Apphlsti. Commied A Victocin Wrgains refused 2
GAR Any otha cham but w wes rarted. on
dive t- appurd because Sh opted fr Scope. wt5
_ FIL CH)
(a) Post-Coumvber fro erdlings ;
(1) Yes, fhiS iSfvk wees carted ra) post candh on moden.
Gud hrbours OCLos, as well wJ FurdamacsteL Cyro—
In. Paitcamithin arofon appeonl rihel bri,
() Raised in Pit umnchen 3.850 tuada- Grow 7
Bxsue Thain. WY pedeoel Grud Grel of
Missin Camby Case 21306098 and Four
One of bebper beat of Adotes Corus f4
Aone Pupatnk Catt SCRO~ 166% |
Cuse No, 22/3CE ISP -3.89° Summary dened
Hf {2017 perked and Fiffrmed 1017-53, Stan/
Funanany dunt 8/s oa 9 Dtesred Aypuh “Stem mong
afhrmed ia MOI9- 3578 S/19/ 2°%0} claakeebor.
dared 17/9220. — |
(3) No No Atarny recived 7
(Y) Yes, gtr 3,850, No, an bylaws Corped as A af agptaded
(S) Tes, faised an appt foc 3.50 in 1019-3578 Dorel bro
(6) Roxsed in Bak Disht Gust oF Mppud -\D19-357P
9/ [207° - Per wunian attrmed, rebeecivg claaheeter duel IY so) d0r0
(7) No, rot eppealedl far Pebrest pethon because if wes
Ate iin. th Jupranre Corr,
(0) othe remedies! See chove tht /otrees Corpus pstel fay
. “ Chis as well, Dee also Evins. Ste,
B68 50.3d 939 (ea. [004 F019) Ground
— fhnek of 3.X50 above afhy ate! freverted sn
ESO
|
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 19 of 29 PagelD 19

 

| Dora d 702! Coons fe eed 7 Lus2 widakti. Phe prohibition ——_—_
Oo _—Aegaanast Molle. funishdiay The ee
ce ee tha Bent alte Z Tee fle Sameé _ a
ce Lhe hited x22 ect Cilabien of US loaskanind SM)
» @degpttey Ati: ‘See 4 Vpternshes of Potts. Secon _b, Preble _
oe eile brwdes). Fotls. fica. oyhsushVe.
i bist Counce re tocd Cif. Fett 2 ee
ce ht Gertecl cared 52h pponeis: f
ee Mem ctadunas Sector B. Memorduna
oe i Jeopac eecdy ee
oe LSS (Tinpoctamt _$ Se Appundiv Asp 1VO)
--@) Sam as Gromd One. 1, me nee ee ee
0 Drcert Aypewk of Grd Two

— A No. | eee i
—) Some ns Grad One Oe
coe ee ll fr Its “Cm ache. pro ee
cn ON enche Lesa oS
. Ol Raised ja 3.8200). phe be Cncetele blige. Ocabact. j A C6
ee pies tT ilie Aerated soe! Plat. wath th
te Crtett- ASTQA | , Cloadd, 6

oo a) | Yeh egpeclad _
Bes oe
GO) bt Mithith Cat of Ayocsd, Tblebeser, €L, 117 - 0350
Ber Cant Afhrwed on 91ers Si, Meo
$0.34 FIC He (N04 07) oo
— GNA” oe ee
© Ober lomedees | Dis. Gram rpated in £ pal bhde. of pohof re
. Ol phir’. See Corse 1D19-3578 roted Dn 3300 moh, Ce
_ LD99- 0347 haber CurpoS, 590-1307 tad 5C70~Mo6d. cht .
danral , dbisenissed, 4 foe ana eM pag. 5 Sex alka 1030-3399

 

 

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 20 of 29 PagelD 20

Grawed Wret’ Counts Three tnd baucvpldde He

 

 

 

; __ prbib ben agaial Ueble peopasls,
aha Me bn rma lite Baa

a ve Yue sams halen beat Coneluct, Gvioleber of US.towhantnd
ope ID ee ee
DA nbrwehinn tude Plat Grom )s (dated bo
Growd Tw09! Set Growd Tus 9 for CoAT, Mhewnocrmbinn

pwd eft, Empactunt, Sar Appendix Ac Ql 2

G found Four! lout, Beeued Sy ville the pole Be eee
anus! Yaubl. peopatiy Puaitong TE
blow pr lhil fine) Me tame oe ee
ida®ial Cordah, Cmpoctent. Ser Apaurelix Pe pte)
@, Cvirslehion of US Conshamind SIY)
. A! in hcmither turn hy Ct Grand is rebel .
de Grand Tusaavd Three! Set Grom / v2 oe
pe fo f5 jllam rtterduwr tool K. CLinpoitaut Sex Apex. ty ptt)

ve! Upor coccectror fo He legahibes ia oe

: Grounds Tete. and Pour above Pee (emung

Counts wlio v7 dade PU proibifer- aginst

- Aoulle jeopecds became ht pobre
hs bho purtitled mulbyle prether

 

   

Ground Fi

.

a Hae Same proscribed Conduct oF ob ee
—_ sepuol ach % CCiolafiar of US, Cornish aartend Try) oe .
| a ee frocks! See Some rpromtienia broud [W0,
b} V/A See a
CO) Same as Grow Two | ee
@) ip ore Crvedings
MO YS OS
(9) Raised in cppdladte Couyt oh 9.300 mB and hebus Corpus, |
in Ent Drone! Cou? of (es od os 1DL9-3828 1090-0347!
ao
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 21 of 29 PagelD 21

oe 9.320 ashen Converted fo Lraleees Cropton Lfd9/Proro,
oe thon. Pcbtes Corpus dado pte orn S/13 [2-90 petesoige ee
Ce hoa poh. Lewd YL VOY a a
On. é No, ded aot rettive Meany. ne ee ne ne
ae Al No, holt. mofpird. Gre petiire fled . fA. polls, 7 ce
ee __ OMB, hearse Chrsed i 110MM Coal oa aan ee ee
_ & Se O) above oe Se
(1D) Because bofh mohen rated. wee whe bled ia. oe

oT pit. Cone a

. . | sth. ce inedes! bled ta lock. Soo ape lttnnt » Cos E+ urdoc es cases .
we ee ee 1000 - 130-7 ind Ibv0- 1bb j~,10x0- (3227

 

 

ee dared of froidiradl, road , /0ao- (66.
ce ee . -ferebdeg. af_of 1218/7272. ce
 Gpamd Sit Counts. Serctra savd Colt seirledt. te yeobbiben
nny 2 wil getll. LG whee pet barn Vas Bebe
co = faith mall ge- Pres_for fle Stk Coola
ee eee —Chinase Th turallady pop Conthucd ia Cait oo on on
ce ee ete ee SOLAS. sebrumil by toe” SP Cat Gixft.. ce eee ene
oe Cirletion of US. Const amend S, i)
7 )Sepaitiay Ads: See Sime mnprewethos, a1 ltd all ale.
ee _ baht Seofatelg Gceoudt, 58h Grete Tuo oo
gs wl nde LAt 8 Sectors, = lLnatet See AperA. pl¥o)
hn a _ _ ee

Spat loft. Grerred Sti. ee ee

1) No

O) Some ansipnas. soddy Ore thy. oh. Gv, Set fred. Ons we
~ OE bos/canvitlier_ foo fot fa th be. _. .

YG. rhsed ink n/a of woh) foal Apis. ee
. O) Wishing. frst pphher.< B3S2.prstemacthen ofr 3852, in VE
federal Cociuct tons, ratath faalyat A omida_ CM. DOIFOE0 ITB,
ce —— emt es Mn ed on mu! sae ce

OO

 

 

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 22 of 29 PagelD 22

 

—_ GB) Mo, did nal cedeie heath
eee a 4 Yes, Aepprhed . _-
_ (Ss) Yes, ae

 

6) Resed in Fes? Dish Cruel ot Byped Tablabesee
WIT SIS, Albrned a Cart Serie pocerted x
off ‘d, lon 1. State , £68 8 Ded 238 fle __ ee
| ; i oo re
ma) WA a ve a _

© al omic: Like al vba dabl sac, pad) Wis oe
Gesu, wits Cried tad, dense, pdrrtiedy

Be ff buco nt Od es oblast — oe
oe _ for adlabi bug 5. tacbe bases IDID- 3578, - _
ee _ D-0377, Sexo ~ 13-7 goed oddrbnaAy. ee
oe __ fled ir SCIP 1662 peel 1000-3394

und Moby, Danotnt (sls
Apeortiy n teactly fled Pabtes in EL Sunset Coutt pages I9D%)
- lO Sefeathe fuels: See. Aypmshy. of Pott Sechin 0.)
WILE Dirartucck. 6 Crome) kacts.. ae
_ Rbbrir we “cs nbet- CMP ordd gus. floesh ke.olls. ED, /e ee.
oe  Moshrwcsrfern Lavvk luni sed B.¥T2 ithnuw nofisr ufhakt
. _. paritdicthion. while. fist 25S? ares on sof ptek, Pofhhte
ee Sseghthinely ate of Seemed 3.650. Ul) bat CE a
oo wed Sage ed bey the pp psd, CeuLl tir det. CASL lg-
3578, OP Mfbinte he allt fo Cslead Cl scribe. Eogptine
oe. Cintheseed Thay, etd Cltwetd cgmistanck eS wth) B§TO0 mm
oo Mile ais eovecl tan tente Aaied ra Oct MY, 9212 wile. ee

 
 

 

 

ce _ Prsh 3850 was on afttok ha IOP - 3572. fepueiled Chora
Mitten tandee Cove IIS BEIE on. 10/o4/2 9013 Caforect
_ _—Lypwed btn able. Clash tior poguast See ee as te

 

 

at. WS [r013 Aral] 13/ 2913. guest FL Signore Const adiStamk

oo pnd Ockebar of RY0 , Seprums tet obeccal » rane. (Saf l9-dS),
coe "OD mo ee

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 23 of 29 PagelD 23

4 © Dect Spa 6 Gomend Jtvin: oe wh
ee. Qi Same £1 a alice be TAH. ffi oe
a Od Syme _rthidion 25 at _ 0, Pe spread) 4 Lut [phir
ee Gl Posteenncton. Drverdetgs | pa _
oo ee A) Yeh _.
coe 0) baited tarde 2850 Neuly iia voced) Qadevee jlo
ce jac poWecnitffen velret yin te houtll pucloasl Gint
wi An Mei Caacbeg bra, tuctlic Coe Mo! DoRCE9Sh
piled 40 hats in Sonz leh 2073. Chrens Sepglomud? deol a
cen en Bttcdlnel rovgl Syl F21I, Ueegeddy danid na.
we ee Ok Lb, D219 cartthesud Gai ditiare pale. PCS
a BSD profess, 00. hted ba Cas& MAP 3528 eee

 

 

 

BY Wo, lid ok reteieg Merb
coe A) Wy Mel prsble it Mle foal prshenribere txt thd. vol

 

po nn Abt ras tbo. Co Art fhe pcb watt Obed wpa
wc an Mitte bot 20s bgnaced bay Fest Wis Da2l Cr chol
 pfteek tnihte Cave VMOID- 3528 _ oe
oe pen rol possille silboad Juarilidear to Ae yo,
6)NA
wo (7 |) be &hplanhon of they nol Rited, ad wht YMA ee
(019-3578. fockt betwen. Oct. Jot9 md bet. pod

Oe reds Naas Copes BM Sepia. On tose

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 24 of 29 PagelD 24

oo te 13. MMe pratune Chee addafraneh fusiliies Abid He peblion
— f Apon At_filing _

Aes all Grands brace bea ried iv. Sane rm fo He

 

 

  

hus hat- posible Cart ob the Siete of Food _—
0) Mo, All aru heres brat hea, istl - _
11, Have you previously ied amy bree of pubthin eapelitelkion, oe
wv. Chad es asb in HHS pttihen § No, ofbtr Thun 7 |
_ 7” Cmte Cle 8
listed oy} Pars ptf —
kb MUNSL USL.
F IS. Do yu ove ang pebihom ottgpeel Haus ferecs. tan _

y cout, utleubte of feleat, fr he Gudgntrt
| ma act hMayin,? Yes, See Selene, tar
find 1)%9- 339% hikers Cactus in PAA he fate
eprint Cott pod Cust Liki Gal off Ayenl on
Sime Grourds In FL (Alrevele Sucprtme Canctllrse Ne. SCI0-106
venilar Gromnds iw" 1089 — 3399 Cesunel Ces, ded SLe. wes
ja etfahe oyplllse Count dus teoppOllent'S rtguest to
— (taK dor.ble jtopedy Grd bev. cefatcl fo COA b, walter _
became sLe beloved She Could not mise Leuble peopads
17 bis ageul (See Appurdhy.4-Mb tal CIN0O-3399
both SEX® -/66> pol 1090-3397 are types oF brheees
Corpos pubbiet, S030 -106) Cars bt-hent hela) bo rpos
STH habeus Sh jn eftihee ashi tha of Cxunsel M Call
— $OFO-3257 Oo

OY

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 25 of 29 PagelD 25

Ve. OD Io. Give the TAME. nund address ,it It yee Know, of each attornay.

_ whe mad presevafed - q77. Pha £ Win stages of. Fro oo.
ou. jest rate caning we

. a __@AL prelinney ext’ ENAn —— a

_ ) PLAC aecaigeanat : David Andee. Trylac, TT
oe _ (Suspended firma Wh hung ke muelhyle =
. oe WiSbnrdick bovlp Aetna)

OE Al pes. Me ¢ Sally b fe Drapes Lichen fo ae .
Sindew) aaa | ee
be a tad Ofna Gu! by ples. Ze PO

_ Almends nn bon Fishoud Second‘. oo
Opdeaee Claghia-licH W030
. . Offa of. Pa bl hiz BEE

oo Beet Veter. ly a
ee - fale, FL3x0 37. abjed oo

A sentone trating «! Cheishter Plone CLé CZ gfe ce _ _

/ one as above. _ fe eo

_ _ On ar jal AL Victoria LAs Ie, lock Oosod .
| B01 SuMonme Sut Sule 4ol

bon Coz! _Caull house ee ee
Tablihasses” EL 3a301" (85°)bob- -3500__ Wo

GMa ay pos/rmnizhon peousdics, Stephoure Nicole Jamitsay.
mest - ee pees v T Bat Ma: 207,99 -

 

 

_ — oe Me bevgpr ade OFhe, of Legaral
oe Coit a? Lieber WD...

 

- Weta ps Led oper cae 1, Nee en ee = a
(NO Tal fledof wn ot Conc ck (Recey th “>. Se
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 26 of 29 PagelD 26

JN De: gen ty Pate foes De Secve afl

ee Ls J. Aart prc EL yh .
——t waded hee

 

_ _Y 18. Timediness of A bh bor: Lf yo oul judgmtal of.
aT © Cow ness f Raber A OER Pome ye OAL AS — oe

nus Chey olan Ke one-year oo .
_ Un bbs og 6 Cuined fr Bem. POC Band. ae
. ee pee oo _

See Altish e/ Stef plarten Lerrds Tila pl
DR, Med gl ad "
oo — Histes traastice 6 X- WwW,

efor asks Duk te be Cont wot he Ce
bless pet mm ee
_ OLirue, Ohler up nq tphukes pebbin 7 ce
—_Cocect ht Terabe dn. Fuses. ard. hades FA ee.
pebbsrer J Cans hoboe! wejayranth ane rryhft
Obst Ordiut ym: print of hrihens padbion .
| Cndumn avel p revert St cst of Fla cide trom oy
Such ndidsebs as inivson potent ‘as Mp. lath, hn Hus. —
aries Ahrgeed A the. “Cn chtnS C5 sLts of bP bay
“jn Avrsluall ta, de the Seoue Sxfleagh oo
_ ar ey ett, Orda Dan | Grint of Prabees g rebbhon or enh. Loo.
—efety tad all oll eelel Po piace 2 de, federal ate Sted,
- Lyprlabaes 4 pee. of Bw Po poked Suct. jndrndueds ashy,
_ .. . 4eyin prrhorss, a crag be Suffer He same Wbifrrt Amped...
— uth Avs: 2 huasdve y ol gnored p proceso nf} ardfor oe _
. Mang thee net Ui tac pbb ry be tabled ce

— QQ.

 
  

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 27 of 29 PagelD 27

 

 

 

cee tly og penal of Xa pn

 
 
    

 

oe Pele Wn. Ae ae oO

Poo. A gut wld WI o
ANW. River CocectiuelY

coe _ dnshtiker bul foc mado by Pais poser. oe

 

 

 

 

SQN kena y U.S. mals # S18 day of. ee
Litem b. FO QO. ere nc oa

 

 

 
 

  

 

_ oe huis Levi

ee “ee fro de WHT
ce Ne td. River Corcecbonal Lnshhber
Co VD Dox 900.

(ben gt MefUAL AE — .

_ _. _ Raiked, Fl 32082 a a.
a, Mh by be tinlhlind utlA: a ae

Affocn ee) Ashley Bcosk Mord the Copal, PL=01

 

Ss th, Drevel Strart, Tallahuseee, FC 32399, th, td Spilas_
. Disthich Crurll. Middle Dish Jocksoa ile, 300. Nv ‘on
_ _ Sra. Suited -(9, VackSsuwthe, FC. 32002- YO ld |

tn Ped Sebis Se fer’. Coit ght Am Cea.

LL TababsTet EC 32399-1380, Supreme Catt of Flair, 22. ee

Barcett,. .
Lis € Sfpeed NE. Cech hingter , WC 20343. onthe hein... /

Abe 1 fssiusnt te, bo Pebrbinn - Prldat Pega

  

 
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 28 of 29 PagelD 28

Oo Define Jou Degen ‘Pont 7 0 Pondiye

To Anne Conclude ce alaedy Fake Ha

‘piace Lobel St ache ar red Bid euthe
4 ‘bos ce Deal 3 gh S eeetine

— a Lb hive assisted Ll levin, AS. asm Denaif
| TD Math, Sint. Pos Selb cos’. /acophin, Le Lee. _—

. BL ba fe Z. Ledemaly intellfgoel fuSt-65 ac adl evabstiS-

. Anse. pecosdle in HOR “pet. rrr piel f fal te wus

Deb ew J. wu lvby,. 77.2. s
ae Pirate Phat tithac 0. leony 15: te ie

 

 

 

  

hy

A

fh (ged ade 133%, Pa so 8 fal. a
AS in hl Cped a5, Le. (Sy Arvo. “lA hs ee

” hush. rel fos a A ae a
A me pa od og fi faces A P22 we . -
Att. Lepr ere, __ a
| Rug ER De oe Uiteks ~
—prdeed unll fouucdele, Beth hl bt LUuS. O- ve ce ee
. Galk tbnd Fo rtd, hilly telity or Aehas meh, A ee
_ 44 dwte foi fs. ko Le CouW'S jimpocduee, SA. cf ep oe
- HED Petey Coe bhas, fue it coho x et. ee

7 ing. He Fir nitont ged - (ee oe
oe ~ - Bavethies Yok haute wccevcral agains _Tetagnitodt bea. Ly °

6 BA Us, shor being ‘snared ial ball, 1ncesbyated, ty. a
y! Ubi on? Ch beh Vy babead Jracd oan
pees, Lech get! Le NG)

  

    

      
Case 3:20-cv-01442-TJC-MCR Document1 Filed 12/23/20 Page 29 of 29 PagelD 29

 

ee M Levin could not dichse focts perhrnt _
_ _h x mS defense oc dutinte _Cseuael Nec desk -atlewtly——_—
eed early teers
_. _._ £e Io. Cauas (a
2. Mba Stool? Mr. bein wakihed Ar raise Pi. oe
oo Teac Secu, D Whee alr egy as Marl. tL, ee
~ ww GBOIY bi. PL. 1) Ae “aS Sie
oe LLIN He AAA vetuch Me bow Aid depuconsdd a
 . Miitushieas zvoat a pheuters hachore, Potwsat ee

afb. baw A wlhed: Le tn bed He C6T. Lad a
Ae spoke do (oth. CLatithe.Fan ee a nk oe
Wk aete. Nica austen. ab abot fu Ho
both Spear, Cie a 0 Fe ta oe
SAME Seenet Prick. Vol-I96- (oe fla fea]
__ Semi Gor flid Cm. Ale Spo a ig
Al ral 5 ApS dp Cet At ‘
oo. — Agnigtan conned Her Arar ot Seite a fin ae
oe Canficin OL. if vw ce
| "Vouscd, ec birch L6s utd 27 Daan IRE wn
oo Hooter of 2 be Ud. ot wee -alta. Couhhnsl f fo
oe ‘Yi ST An reste do bur tt AS We. uw. ee
Ss er Dee. of 08 Mr, Ube He thy before Ivt
ce Actes. Ces lted a, Sy vest avSiion whet Opt Uaufan. oo
~ a WELD of at an Ph we habach, Prbte
feos aver Freecboote nakiagie )
Cc ATE (Ease app ndalt otlud Kinws tort
ae pid lee 2p pict Pf. pa of Liles
ee ANTAL AA Bh POUT Navesi
ean Fase fable Mest dohabc urs
Packt ## 2013-003348- 0}: ee 0. Cable Delinde. Ofer Cate. trachn Syohen,
(AN See alte. € wh evels abet Nahin feily debusead AI2-93_)
en eT eh fp ne ond hee
oe OY bi “Pe Le Aa Cokes bo.
ee AE Goce: Has bith tl dh iw WG i ef a

  

  
    

 

 
